Citation Nr: 1736977	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-14 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the record.  During the Veteran's July 2016 hearing before the Board, the Veteran's representative raised the issue of entitlement to a TDIU.  As the issue of entitlement to a TDIU has been raised by the record, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects that the Veteran last underwent a VA examination assessing the severity of his PTSD in April 2011.  During his July 2016 hearing before the Board, the Veteran provided testimony suggesting a worsening of his symptoms since the April 2011 VA examination.  Accordingly, as the April 2011 VA examination is now over six years old and may not reflect the current severity of the Veteran's disability, a new VA examination is required.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2016).  The RO should also ensure that all updated VA treatment records have been associated with the Veteran's claims file. 

Additionally, since the claim was last adjudicated in April 2013, additional evidence including Social Security Administration (SSA) records and VA treatment records have been obtained and associated with the Veteran's claims file.  Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran.  Therefore, there is no automatic waiver of AOJ review.  See c.f. § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  As the Veteran has not provided a waiver of RO consideration of this evidence, the Veteran's claim must be returned to the RO for readjudication with consideration of this evidence.

As discussed in the Introduction, the Veteran has raised the issue of entitlement to a TDIU; however, this issue has not yet been adjudicated by the RO.  On remand the intertwined issue of entitlement to TDIU must be properly developed and adjudicated by the RO in the first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of what information or evidence is needed in order to substantiate the claim of entitlement to a TDIU.  

2.  Obtain all updated VA treatment records and any associated outpatient clinics.  All attempts to obtain these records should be documented in the claims file.

3.  Thereafter, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of the Veteran's PTSD.  The evidence of record, in the form of electronic records, and any additional VA treatment or evaluation records in digital formats must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms. 

The examiner must comment upon the presence or absence, and the frequency or severity of symptoms due to PTSD.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must also provide an opinion whether the functional effects of the Veteran's PTSD and any other psychiatric disability or characteristics, signs, or symptoms of other disability that are not differentiable from the Veteran's PTSD render him unable to obtain or retain employment. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  When the above development has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




